Case 12-13299        Doc 102      Filed 04/22/19 Entered 04/22/19 15:45:40              Desc       Page
                                               1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 12 B 13299
         Martin Rosas

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/31/2012.

         2) The plan was confirmed on 09/26/2012.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/26/2012.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/17/2015, 07/26/2016.

         5) The case was Completed on 04/25/2017.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 85.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $77,013.54.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 12-13299            Doc 102          Filed 04/22/19 Entered 04/22/19 15:45:40                      Desc       Page
                                                       2 of 4



Receipts:

          Total paid by or on behalf of the debtor                    $36,580.00
          Less amount refunded to debtor                                   $0.05

NET RECEIPTS:                                                                                            $36,579.95


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                         $3,066.00
    Court Costs                                                                       $0.00
    Trustee Expenses & Compensation                                               $1,484.72
    Other                                                                             $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,550.72

Attorney fees paid and disclosed by debtor:                          $750.00


Scheduled Creditors:
Creditor                                               Claim         Claim            Claim        Principal      Int.
Name                                         Class   Scheduled      Asserted         Allowed         Paid         Paid
Back Bowl I LLC                          Unsecured      4,368.00       4,211.88         4,211.88      1,419.97        0.00
Bank Of America                          Unsecured     11,961.00     11,961.91        11,961.91       4,032.78        0.00
Becket & Lee                             Unsecured         288.00        318.65           318.65        107.43        0.00
Blatt Hasenmiller Leibsker & Moore LLC   Unsecured      2,624.68            NA               NA            0.00       0.00
CBNA                                     Unsecured      2,624.00            NA               NA            0.00       0.00
CCO Mortgage/RBS Citizens                Secured      165,191.00    164,891.86       164,891.86            0.00       0.00
CCO Mortgage/RBS Citizens                Secured        1,498.41       1,498.41         1,498.41      1,498.41        0.00
Chase                                    Unsecured     28,514.00            NA               NA            0.00       0.00
City of Chicago Department of Finance    Unsecured           0.00        119.11           119.11           0.00       0.00
City of Chicago Department of Finance    Unsecured         848.74        324.57           324.57           0.00       0.00
Conseco Finance Servicing Corp           Unsecured           0.00           NA               NA            0.00       0.00
eCast Settlement Corporation             Unsecured          89.00         65.83            65.83          22.19       0.00
First USA                                Unsecured           0.00           NA               NA            0.00       0.00
First USA Bank N A                       Unsecured           0.00           NA               NA            0.00       0.00
GEMB                                     Unsecured           0.00           NA               NA            0.00       0.00
GEMB/Walmart                             Unsecured          24.00           NA               NA            0.00       0.00
Global Credit & Collections              Unsecured         219.00           NA               NA            0.00       0.00
Global Credit & Collections              Unsecured      5,789.25            NA               NA            0.00       0.00
Jefferson Capital Systems LLC            Unsecured      3,715.00       3,715.10         3,715.10      1,252.49        0.00
John C Bonewicz PC                       Unsecured      3,715.10            NA               NA            0.00       0.00
Keystone Recovery Partners LLC           Unsecured      5,789.25       5,921.24         5,921.24      1,996.26        0.00
Keystone Recovery Partners LLC           Unsecured      4,758.00       4,820.72         4,820.72      1,625.24        0.00
Midland Credit Management Inc            Unsecured         220.00        219.59           219.59          74.03       0.00
Mutual Federal Bank                      Secured       66,877.95     68,093.21        68,093.21            0.00       0.00
Mutual Federal Bank                      Unsecured            NA       1,809.66         1,809.66        610.05        0.00
Park Federal Savings Bank                Secured       62,581.00            NA               NA            0.00       0.00
Peoples Energy Corp                      Unsecured         382.00        644.00           644.00        217.12        0.00
Peoples Energy Corp                      Unsecured           0.00           NA               NA            0.00       0.00
Pierce & Associates                      Unsecured           0.00           NA               NA            0.00       0.00
PNC Mortgage Corporation                 Secured      146,055.61    127,767.22       127,767.22            0.00       0.00
PNC Mortgage Corporation                 Secured       18,288.39     18,288.39        18,288.39      18,288.39        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 12-13299             Doc 102    Filed 04/22/19 Entered 04/22/19 15:45:40                  Desc        Page
                                                  3 of 4



Scheduled Creditors:
Creditor                                          Claim        Claim         Claim        Principal       Int.
Name                                   Class    Scheduled     Asserted      Allowed         Paid          Paid
Portfolio Recovery Associates       Unsecured      2,624.68      2,624.68      2,624.68        884.87         0.00
Sears                               Unsecured      3,200.00           NA            NA            0.00        0.00
UNVL/CITI                           Unsecured      5,789.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                   $360,752.29              $0.00                   $0.00
      Mortgage Arrearage                                  $19,786.80         $19,786.80                   $0.00
      Debt Secured by Vehicle                                  $0.00              $0.00                   $0.00
      All Other Secured                                        $0.00              $0.00                   $0.00
TOTAL SECURED:                                           $380,539.09         $19,786.80                   $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                $0.00                $0.00
       Domestic Support Ongoing                                 $0.00                $0.00                $0.00
       All Other Priority                                       $0.00                $0.00                $0.00
TOTAL PRIORITY:                                                 $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                               $36,756.94         $12,242.43                   $0.00


Disbursements:

          Expenses of Administration                            $4,550.72
          Disbursements to Creditors                           $32,029.23

TOTAL DISBURSEMENTS :                                                                           $36,579.95




UST Form 101-13-FR-S (9/1/2009)
Case 12-13299        Doc 102       Filed 04/22/19 Entered 04/22/19 15:45:40                Desc      Page
                                                4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
